Order entered March 24, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00880-CR

                         TRAVARUS ANTWAUN SHEAD, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 363rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-55887-W

                                           ORDER
           The Court ORDERS Darline King LaBar to file, within FIFTEEN DAYS of the date of

this order, a supplemental record containing State’s Exhibit nos. 6, a CD, and 17, a CD of jail

calls.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Darline King LaBar, official court reporter, 363rd Judicial District Court, and to counsel for all

parties.


                                                      /s/   LANA MYERS
                                                            JUSTICE